 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                      No. 2:20-cv-0154 KJN P
12                        Plaintiff,
13             v.                                        ORDER
14    K. RAM, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to submit an application to proceed in

18   forma pauperis. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 4) is granted; and

20            2. Plaintiff has up to and including March 15, 2020, in which to file an application to

21   proceed in forma pauperis.

22   Dated: March 4, 2020

23

24

25

26   brow0154.36

27

28
